—Order, Supreme Court, New York County (Angela M. Mazzarelli, J.), entered on or about November 23, 1993, granting defendants and third party plaintiffs’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly concluded that plaintiffs failed to establish a prima facie case of negligence. A landlord has a *177duty to take reasonable security measures to protect his tenants, or others who might reasonably be expected to be on the premises, from the intentional criminal acts of others if he knows or should know that common areas on the premises have been the scene of recurrent criminal activity (see, Einhorn v Seeley, 136 AD2d 122, 126, appeal dismissed 72 NY2d 914). Plaintiff Ishagah Margolis, who was on the premises in his role as a driver for the tenant car service, offered no evidence that either defendant was aware that unauthorized persons had entered the building on previous occasions. Moreover, as the IAS Court noted, it appears that a prior assault (referred to by a witness for plaintiff) "was between two [car service] employees over a work-related dispute, for which the landlord cannot be held liable, as both [employees] had a right to be in the Building”. Concur—Ellerin, J. P., Ross, Nardelli and Williams, JJ.